               Case 21-00898-dd                           Doc 7      Filed 03/31/21 Entered 03/31/21 14:17:04                      Desc Main
                                                                     Document      Page 1 of 10
 Fill in this information to identify your case:
 Debtor 1               Gail Gamble Singleton                                                                          Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 21-00898
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$800.00 per Month for 58 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-00898-dd                           Doc 7      Filed 03/31/21 Entered 03/31/21 14:17:04                        Desc Main
                                                                     Document      Page 2 of 10
 Debtor                Gail Gamble Singleton                                                      Case number


2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.


                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 21-00898-dd                           Doc 7        Filed 03/31/21 Entered 03/31/21 14:17:04                      Desc Main
                                                                       Document      Page 3 of 10
 Debtor                Gail Gamble Singleton                                                          Case number

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
                          secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                          by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

 Name of               Estimated             Collateral              Value of         Amount of claims Estimated amount        Interest        Estimated
 creditor              amount of                                     collateral       senior to creditor's of secured claim    rate            monthly
                       creditor's                                                     claim                                                    payment to
                       total claim                                                                                                             creditor
                                                                                                                                               (disbursed by
                                                                                                                                               the trustee)




 Conns
 Appliance
 Inc                   $3,434.00             Furniture               $500.00                     $0.00              $500.00       5.25%                        $10.00
                                                                                                                                               (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

     Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                                   Estimated amount of claim Interest rate       Estimated monthly payment
                                                                                                                                to creditor

 US AUTO CREDIT                      2006 Jeep Grand Cherokee                                 $3,847.00              5.25%                                     $76.00




District of South Carolina
Effective May 1, 2019                                                               Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-00898-dd                           Doc 7        Filed 03/31/21 Entered 03/31/21 14:17:04                            Desc Main
                                                                       Document      Page 4 of 10
 Debtor                Gail Gamble Singleton                                                              Case number

 Name of Creditor                    Collateral                                    Estimated amount of claim Interest rate            Estimated monthly payment
                                                                                                                                      to creditor

                                                                                                                                      (or more)

                                                                                                                                      Disbursed by:
                                                                                                                                         Trustee
                                                                                                                                         Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable                 Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and              interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                    in 3.2 above)
 of property
 securing lien
 REPUBLIC
 FINANCE                                                              2,500.00
                                                                    S.C. Code
 Household                                                              Ann. §
 Goods                 $1,411.00                       $0.00    15-41-30(A)(3)                    $2,500.00                 $0.00                                   100%
 Name of               Estimated             Total of all      Applicable               Value of debtor's      Amount of lien not     Amount of lien avoided
 creditor and          amount of lien        senior/unavoidabl Exemption and            interest in property   avoided (to be paid in
 description of                              e liens           Code Section                                    3.2 above)
 property
 securing lien
 SC
 FEDERAL
 CREDIT
 UNION

 472
 Pleasant
 View Court
 Lake City,
 SC 29560
 Florence                                                                 56,925.00
 County                                                                  S.C. Code
 TMS#:                                                                       Ann. §
 80019-01-0                                                          15-41-30(A)(1)(
 25                    $13,022.00                 $96,319.00                      a)           $51,346.00                  $0.00                                    100%

                           Use this for avoidance of liens on co-owned property only.




District of South Carolina
Effective May 1, 2019                                                                  Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 21-00898-dd                           Doc 7      Filed 03/31/21 Entered 03/31/21 14:17:04                         Desc Main
                                                                     Document      Page 5 of 10
 Debtor                Gail Gamble Singleton                                                        Case number

 Name of               Total equity          Debtor’s equity Applicable           Non-exempt equity Estimated lien              Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and        (Debtor's equity                              lien not   avoided
 description           debtor's              multiplied by   Code Section         less exemption)                               avoided(to
 of property           property less         debtor’s                                                                           be paid in
 securing lien         senior/unavoi         proportional                                                                       3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                        additional creditors as needed.


District of South Carolina
Effective May 1, 2019                                                           Chapter 13 Plan                                                    Page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 21-00898-dd                           Doc 7      Filed 03/31/21 Entered 03/31/21 14:17:04                          Desc Main
                                                                     Document      Page 6 of 10
 Debtor                Gail Gamble Singleton                                                         Case number

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions


District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 21-00898-dd                           Doc 7      Filed 03/31/21 Entered 03/31/21 14:17:04                           Desc Main
                                                                     Document      Page 7 of 10
 Debtor                Gail Gamble Singleton                                                                Case number

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
                          The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

                          8.1 (a) Mortgage payments to be disbursed by the Trustee (“Conduit”):

                          Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

                            Name of                 Description of       Current               Monthly payment        Estimated amount of      Monthly payment
                            Creditor                Collateral           installment           to cure GAP **         PRE-PETITION             on pre-petition
                                                                         payment               (post-petition         ARREARAGE**              arrearage
                                                    (note if principal   (ongoing              mortgage               (including the month
                                                    residence;           payment               payments for the       of filing or
                                                    include county       amount) *             two (2) months         conversion)*
                                                    tax map number                             immediately
                                                    and complete                               following the event
                                                    street address)                            beginning conduit)
                            Rushmore                472 Pleasant
                            Loan                    View Court           $355.66               $13.00                 $9,313.00                $161.00
                            Management              Lake City, SC        Escrow for            Or more                                         Or more
                                                    29560                taxes:                                                                (at 0% interest)
                                                                          Yes
                                                    Florence County      x No

                                                    TMS#:                Escrow for
                                                    80019-01-025         insurance:
                                                                          Yes
                                                                         x No



                          * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c)
                          control over any contrary amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly
                          payment amount.
                          ** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment
                          and any Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be included in the
                          prepetition arrears amount.

                          All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses,
                          and Charges under F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are
                          available. See the Operating Order of the Judge assigned to this case.

                          Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing
                          mortgage payments and any further post-petition fees and charges.


 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Gail Gamble Singleton                                                       X
       Gail Gamble Singleton                                                                  Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 31, 2021                                                  Executed on

 X     /s/ Eric S. Reed                                                                Date     March 31, 2021
       Eric S. Reed 7242
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.

District of South Carolina
Effective May 1, 2019                                                             Chapter 13 Plan                                                      Page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 21-00898-dd                       Doc 7            Filed 03/31/21 Entered 03/31/21 14:17:04          Desc Main
                                                                      Document      Page 8 of 10

                                                               United States Bankruptcy Court
                                                                        District of South Carolina
 In re      Gale Gamble Singleton                                                                         Case No.   21-00898
                                                                                   Debtor(s)              Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on March 31, 2021, a copy of Chapter 13 Plan was served electronically or by regular United
States mail to all interested parties, the Trustee and all creditors listed below.



                                                                                 /s/ Eric S. Reed
                                                                                 Eric S. Reed 7242
                                                                                 Reed Law Firm, P.A.
                                                                                 1807 W Evans Street
                                                                                 Suite B
                                                                                 Florence, SC 29501
                                                                                 843-679-0077Fax:843-679-0667
                                                                                 ereed@reedlawsc.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 21-00898-dd            Doc 7      Filed 03/31/21            Entered 03/31/21 14:17:04           Desc Main
Label Matrix for local noticing                      ATTORNEY GENERAL OF THEPage
                                                         Document             UNITED 9
                                                                                     STATES
                                                                                       of 10              Conns Appliances Inc
0420-3                                               DEPT OF JUSTICE, ROOM 5111                           Attn: Bankruptcy
Case 21-00898-dd                                     10TH AND CONSTITUTION AVENUE, NW                     2445 Technology Forest Blvd
District of South Carolina                           Washington DC 20530-0001                             Bldg 4, Ste 800
Columbia                                                                                                  The Woodlands TX 77381-5259
Wed Mar 31 14:14:04 EDT 2021
FEDLOAN                                              (p)US DEPARTMENT OF HOUSING AND URBAN DEVELOP        FLORENCE COUNTY MAGISTRATE
ATTN: BANKRUPTCY                                     ATTN ROBERT ZAYAC                                    184 N Irby St
PO BOX 69184                                         40 MARIETTA ST SUITE 300                             Florence SC 29501
HARRISBURG PA 17106-9184                             ATLANTA GA 30303-2812


FLORENCE COUNTY TREASURER                            IRS                                                  NCB MANAGEMENT SERVICES
PO BOX 100501                                        PO BOX 7346                                          ATTN: BANKRUPTCY
Florence SC 29502-0501                               Philadelphia PA 19101-7346                           1 ALLIED DRIVE
                                                                                                          FEASTERVILLE-TREVOSE PA 19053-6945


(p)REPUBLIC FINANCE LLC                              RESURGENT CAPITAL SERVICES                           Eric S Reed
282 TOWER RD                                         ATTN: BANKRUPTCY                                     Reed Law Firm, PA
PONCHATOULA LA 70454-8318                            PO BOX 10497                                         220 Stoneridge Dr., Suite 301
                                                     GREENVILLE SC 29603-0497                             Columbia, SC 29210-8018


Rushmore Loan Management                             SC Department of Revenue                             SC FEDERAL CREDIT UNION
PO Box 514707                                        PO Box 12265                                         PO BOX 190012
Los Angeles CA 90051-4707                            Columbia SC 29211-2265                               North Charleston SC 29419-9012



Scott & Corley, P.A.                                 Pamela Simmons-Beasley                               Gale Gamble Singleton
2712 Middleburg Drive                                250 Berryhill Road                                   472 Pleasant View Ct
Suite 200                                            Suite 402                                            Lake City, SC 29560-2650
Columbia SC 29204-2415                               Columbia, SC 29210-6466


South State Bank                                     TOTAL VISA/THE BANK OF MISSOURI                      US Trustee’s Office
PO Box 490408                                        ATTN: BANKRUPTCY                                     Strom Thurmond Federal Building
Saint Louis MO 63179                                 PO BOX 85710                                         1835 Assembly Street
                                                     SIOUX FALLS SD 57118-5710                            Suite 953
                                                                                                          Columbia, SC 29201-2448

US ATTORNEYS OFFICE                                  US AUTO CREDIT                                       US Department of Veterans Afairs
JOHN DOUGLAS BARNETT ESQ                             ATTN: BANKRUPTCY                                     PO Box 3978
1441 MAIN STREET SUITE 500                           PO BOX 57545                                         Portland OR 97208-3978
Columbia SC 29201-2897                               JACKSONVILLE FL 32241-7545


US Department of Veterans Affairs                    USDA                                                 W. Haigh Porter
PO Box 8079                                          PO BOX 66827                                         PO Box 4337
Philadelphia PA 19101-8079                           Saint Louis MO 63166-6827                            Florence SC 29502-4337




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                 Case 21-00898-dd   Doc 7   Filed 03/31/21   Entered 03/31/21 14:17:04     Desc Main
FHA                                     REPUBLIC FINANCE
                                           Document          Page 10 of 10     End of Label Matrix
451 7th Street SW                       1337 S IRBY ST STE C                   Mailable recipients   26
Washington DC 20410                     FLORENCE SC 29505                      Bypassed recipients    0
                                                                               Total                 26
